DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 6-19 of the Brief, filed 05/18/2021, with respect to the rejections of claims 1-12, 14-18 and 20-22 under 35 USC § 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Zhao et al.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 12, 14, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. [CN 108226953 A].

Regarding claims 1, 12 and 17, Zhao et al. discloses a system (Fig. 1) / method for detecting specular surfaces and activating figure (paragraphs [0010]), the system comprising: 

a first light emitter (1) configured to emit a first light (14) into the area (16) from a first position (as shown in Fig. 1); 
a second light emitter (2) configured to emit a second light (15) into the area (16) from a second position (as shown in Fig. 1); 
control circuitry (11) configured to: 
acquire first image data from the image sensor (7) while the first light emitter (1) is active and the second light emitter (2) is inactive (paragraph [0032]); 
acquire second image data from the image sensor (7) while the second light emitter (2) is active and the first light emitter (1) is inactive (paragraph [0032]); and 
process the first image data with the second image data to identify non-overlapping image data between the first image data and the second image data as a specular surface, determine that the non-overlapping image data corresponds to a specular surface based on a comparison with a pre-determined threshold; and control an effect based on a location of the specular surface (paragraph [0032]).

Regarding claims 3 and 4, Zhao et al. discloses wherein the image sensor comprises a camera configured to capture infrared light, and wherein the first light and the second light are infrared lights, wherein the control circuitry is configured to alternately actuate the first light emitter and the second light emitter, in sync with a frame rate of the camera (paragraph [0032]).

Regarding claims 5, 6 and 14, Zhao et al. discloses wherein the control circuitry is configured to process the first image data with the second image data by subtracting color values 

Regarding claims 7 and 20, Zhao et al. discloses wherein the control circuitry comprises a processor and a memory storing instructions that, when processed by the processor, facilitate controlling or communicating with the image sensor (as shown in Fig. 1).

Regarding claims 8 and 15, Zhao et al. discloses wherein the control circuitry is configured to identify a location of the non-overlapping image data within the area (paragraphs [0010]-[0023]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Irrgang et al. [US 2018/0121746 A1].

Regarding claims 9, 16, 21 and 22, Zhao et al. discloses the system / method for detecting specular surfaces, as applied above.

Zhao et al. does not teach wherein the control circuitry is configured to activate a special effect based on the location, wherein the control circuitry is configured to identify the non-overlapping image by: comparing pixel values of a portion of the first image data and pixel values of a corresponding portion of the second image data to determine whether the pixel values of the portion of the first image data and the pixel values of the corresponding portion of the second image data have a difference beyond a threshold; and in response to determining that the difference is beyond the threshold, identifying the portion of the first image data and the corresponding portion of the second image data as the non-overlapping image data, wherein the control circuitry is configured to identify multiple non-overlapping image data as multiple specular surfaces in response to processing the first image data with the second image data.
	However, Irrgang et al. teaches wherein the control circuitry is configured to activate a special effect based on the location, wherein the control circuitry is configured to identify the non-overlapping image by: comparing pixel values of a portion of the first image data and pixel values of a corresponding portion of the second image data to determine whether the pixel values of the portion of the first image data and the pixel values of the corresponding portion of the second image data have a difference beyond a threshold; and in response to determining that the difference is beyond the threshold, identifying the portion of the first image data and the 
	Therefore it would have been obvious to one of ordinary skill in the art to provide a control circuitry is configured to identify multiple non-overlapping image data as multiple specular surfaces in response to processing the first image data with the second image data, as taught by Irrgang et al. in the system of Zhao et al. because such a modification provides an image with reduced glare.

Claims 2, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Holz [US 2015/0253428 A1].

Regarding claims 2, 10, 11, 17 and 18, Zhao et al. discloses the system / method for detecting specular surfaces, as applied above.

	Zhao et al. does not explicitly teach comprising a third light emitter configured to provide a base level of light in the area, wherein the image sensor comprises a camera configured to capture infrared light, and wherein the first light and the second light are infrared lights, wherein the control circuitry is configured to alternately actuate the first light emitter and the second light emitter, in sync with a frame rate of the camera, wherein the control circuitry is configured to activate an animated figure to gesture toward the location, wherein the control circuitry comprises a first control circuit integrated with the image sensor and a second control circuit 
	However, Holz discloses system and methods for detecting reflections of objects comprising a third light emitter configured to provide a base level of light in the area (paragraphs [0005] and [0069]), wherein the image sensor comprises a camera configured to capture infrared light (paragraph [0011]), and wherein the first light and the second light are infrared lights, wherein the control circuitry is configured to alternately actuate the first light emitter and the second light emitter, in sync with a frame rate of the camera (as shown in Fig. 1), wherein the control circuitry is configured to activate an animated figure to gesture toward the location (paragraph [0023]), wherein the control circuitry comprises a first control circuit integrated with the image sensor and a second control circuit integrated with animated figure, wherein the effect is an animated figure configured to perform a gesture toward the location (as shown in Figs. 1-18).
	Therefore it would have been obvious to one of ordinary skill in the art to provide a third light emitter configured to provide a base level of light in the area, wherein the image sensor comprises a camera configured to capture infrared light, and wherein the first light and the second light are infrared lights, wherein the control circuitry is configured to alternately actuate the first light emitter and the second light emitter, in sync with a frame rate of the camera, wherein the control circuitry is configured to activate an animated figure to gesture toward the location, wherein the control circuitry comprises a first control circuit integrated with the image sensor and a second control circuit integrated with animated figure, wherein the effect is an animated figure configured to perform a gesture toward the location, as taught by Holz in the system of Zhao et al. because such a modification provides types of intelligent devices to obtain 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882